Name: Commission Regulation (EC) No 1145/1999 of 31 May 1999 on the supply of biscuits as food aid
 Type: Regulation
 Subject Matter: foodstuff;  Africa;  cooperation policy
 Date Published: nan

 EN Official Journal of the European Communities 1. 6. 1999L 137/22 COMMISSION REGULATION (EC) No 1145/1999 of 31 May 1999 on the supply of biscuits as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1292/96 of 27 June 1996 on food-aid policy and food-aid manage- ment and special operations in support of food security (1), and in particular Article 24(1)(b) thereof, (1) Whereas the abovementioned Regulation lays down the list of countries and organisations eligible for Community aid and specifies the general criteria on the transport of food aid beyond the fob stage; (2) Whereas, following the taking of a number of deci- sions on the allocation of food aid, the Commis- sion has allocated biscuits to certain beneficiaries; (3) Whereas it is necessary to make these supplies in accordance with the rules laid down by Commis- sion Regulation (EC) No 2519/97 of 16 December 1997 laying down general rules for the mobilisation of products to be supplied under Council Regula- tion (EC) No 1292/96 as Community food aid (2); whereas it is necessary to specify the time limits and conditions of supply to determine the resultant costs, HAS ADOPTED THIS REGULATION: Article 1 Biscuits shall be mobilised in the Community, as Community food aid for supply to the recipients listed in the Annex, in accordance with Regulation (EC) No 2519/ 97, and under the conditions set out in the Annex. The tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 May 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 166, 5.7.1996, p. 1. (2) OJ L 346, 17.12.1997, p. 23. EN Official Journal of the European Communities1. 6. 1999 L 137/23 ANNEX LOT A 1. Action No: 247/97 2. Beneficiary (2): Euronaid, PO Box 12, NL-2501 CA Den Haag, Nederland Tel. (31-70) 33 05 757; Fax 36 41 701; telex 30960 EURON NL 3. Beneficiarys representative: to be designated by the recipient 4. Country of destination: Sudan 5. Product to be mobilised: biscuits 6. Total quantity (tonnes net): 90 7. Number of lots: one 8. Characteristics and quality of the product (3) (5) (8): Ã¯ £ § 9. Packaging (7): Ã¯ £ § 10. Labelling or marking (6): see OJ C 34, 6.2.1993, p. 3 (II.C.(3)) Ã¯ £ § Language to be used for the markings: English Ã¯ £ § Supplementary markings: Ã¯ £ § 11. Method of mobilisation of the product: the Community market 12. Specified delivery stage: Free at port of shipment 13. Alternative delivery stage: Ã¯ £ § 14. (a) Port of shipment: Ã¯ £ § (b) Loading address: Ã¯ £ § 15. Port of landing: Ã¯ £ § 16. Place of destination: Ã¯ £ § Ã¯ £ § port or warehouse of transit: Ã¯ £ § Ã¯ £ § overland transport route: Ã¯ £ § 17. Period or deadline of supply at the specified stage: Ã¯ £ § first deadline: 5 to 25.7.1999 Ã¯ £ § second deadline: 19.7 to 8.8.1999 18. Period or deadline of supply at the alternative stage: Ã¯ £ § first deadline: Ã¯ £ § Ã¯ £ § second deadline: Ã¯ £ § 19. Deadline for the submission of tenders (at 12 noon, Brussels time): Ã¯ £ § first deadline: 15.6.1999 Ã¯ £ § second deadline: 29.6.1999 20. Amount of tendering guarantee: 20 EUR/t 21. Address for submission of tenders and tendering guarantees (1): Bureau de laide alimentaire, Attn. Mr T. Vestergaard, BÃ ¢timent Loi 130, bureau 7/46, rue de la Loi/Wetstraat 200, B-1049 Bruxelles/Brussel, telex: 25670 AGREC B; fax (32 2) 296 70 03 / 296 70 04 (exclusively) 22. Export refund (4): Refunds applicable on 11.6.1999 (fixed in accordance with Article 4(2), first subpara- graph of Regulation (EC) No 1222/94 (OJ L 136, 31.5.1994, p. 5) EN Official Journal of the European Communities 1. 6. 1999L 137/24 Notes: (1) Supplementary information: AndrÃ © Debongnie (tel. (32-2) 295 14 65) Torben Vestergaard (tel. (32-2) 299 30 50). (2) The supplier shall contact the beneficiary or its representative as soon as possible to establish which consignment documents are required. (3) The supplier shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caessium-134 and -137 and iodine-131 levels. (4) Commission Regulation (EC) No 259/98 (OJ L 25, 31.1.1998, p. 39), is applicable as regards the export refund. The date referred to in Article 2 of the said Regulation is that indicated in point 22 of this Annex. The suppliers attention is drawn to the last subparagraph of Article 4(1) of the above Regulation. The photocopy of the export licence shall be sent as soon as the export declaration has been accepted (fax (32 -2) 296 20 05). (5) The supplier shall supply to the beneficiary or its representative, on delivery, the following document: Ã¯ £ § health certificate. (6) Notwithstanding OJ C 34, point II. C(3(b) is replaced by the following: biscuits'. (7) Biscuits ranged in packages of 100 to 400 g in cartons of maximum 10 kg placed in 20-foot containers (each containing maximum 10 t net). The supplier shall be responsible for the cost of making the container available in the stack position at the container terminal at the port of shipment. The beneficiary shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal. The supplier has to submit to the recipients agent a complete packing list of each container, specifying the number of cartons belonging to each action number as specified in the invitation to tender. The supplier has to seal each container with a numbered locktainer (ONESEAL, SYSKO, Locktainer 180 or a similar high-security seal), the number of which is to be provided to the beneficiarys representative. (8) Biscuits of a minimum nutritional value of 450 Kcal/100 g meeting the requirements of Article 1(2)(a)(iv), Article 3 and Article 4 of Commission Directive 96/5/EC (OJ L 49, 28.2.1996, p. 17) and the following requirements: Ã¯ £ § protein: minimum 15 %, Ã¯ £ § carbohydrate: minimum 60 %, Ã¯ £ § lipids: minimum 18 %. Essential vitamins and minerals (60 to 80 % of RDA/unit)//100 g: Ã¯ £ § vitamin A: minimum 1560 IU, Ã¯ £ § vitamin D: minimum 160 IU, Ã¯ £ § vitamin E: 3-9 mg, Ã¯ £ § vitamin C: 20-45 mg, Ã¯ £ § vitamin B1: minimum 0,8 mg, Ã¯ £ § vitamin B2: minimum 0,8 mg, Ã¯ £ § vitamin B6: minimum 0,8 mg, Ã¯ £ § vitamin B12: minimum 3,1 mg, Ã¯ £ § folic acid: maximum 270 mg, Ã¯ £ § niacin: minimum 6,5 mg, Ã¯ £ § pantothenic acid: minimum 3,5 mg, Ã¯ £ § calcium: minimum 260 mg, Ã¯ £ § sodium: maximum 300 mg, Ã¯ £ § iodine: minimum 50 mg, Ã¯ £ § iron: minimum 4,2 mg. The biscuits must be directly consumable and mixable with water, milk or another suitable liquid to form a homogeneous paste. The product must contain a protein-rich food such as milk or soya concentrate and an appetite-stimulating ingredient such as vanilla suited to the recipients dietary habits. Conservation: minimum 12 months from manufacture.